TERMINATION OF SERVICES AGREEMENT
 
This TERMINATION OF SERVICES AGREEMENT (hereinafter, this “Agreement”) is
entered into as of February 16, 2011, by and among (1) Beijing Huate Xingye
Technology Co., Ltd., (2) Dalian Winland International Shipping Agency Co.,
Ltd., (3) Dalian Winland International Logistics Co., Ltd., (4) Dalian Shipping
Online Network Co., Ltd., (5) Wallis Development Limited, (6) Dalian Winland
Group Co., Ltd., (7) Dalian Weihang Freight Forwarding Co., Ltd., (8) Dalian
Winland Shipping Co., Ltd., (9) Li Honglin, an individual and (10) Xue Ying, an
individual (each is hereafter sometimes referred to herein individually as a
“Party”, and collectively as the “Parties”).
 
RECITALS
 
WHEREAS, the Parties entered into those certain Exclusive Technology Consulting
and Service Agreements, Exclusive Equity Interest Purchase Agreements, Equity
Interest Pledge Agreements, and Powers of Attorney, dated as of March 31, 2008,
which are listed on Schedule I attached hereto (collectively, the “Service
Agreements”); and
 
WHEREAS, the Parties desire to terminate the Service Agreements, the business
arrangements made thereunder and the transactions contemplated thereby, and to
provide for certain other rights and obligations of the Parties, all as set
forth herein.
 
NOW, THEREFORE, on the terms and subject to the conditions hereinafter set
forth, the Parties hereby agree as follows:
 
AGREEMENT
 
1.          Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.
 
2.          Termination Date.  Notwithstanding any terms set forth in any of the
Service Agreements, the Parties agree that this Agreement shall become effective
and legally binding on all of the Parties as of the date first set forth above
(such date hereafter referred to as the “Termination Date”).
 
3.          Termination.
 
3.1           Termination of the Service Agreements.  Notwithstanding any terms
set forth in any of the Service Agreements, the Parties hereby agree that each
and all of the Service Agreements are hereby terminated as of the Termination
Date, and that all rights, duties and obligations of the Parties under the
Service Agreements, including, without limitation, any and all rights, duties
and obligations in respect of (a) the variable interest entity arrangements, (b)
pledges of collateral and (c) powers to appoint personnel, contemplated therein,
shall cease from the Termination Date in all respects and have no further force
or effect.
 
3.2           Transfer - Confirmation and Acknowledgement.  The Parties confirm
and acknowledge that no Party, at any time prior to the Termination Date,
attempted to, or effected, the assignment or transfer of any rights granted
under the Service Agreements to any individual or entity outside of the Parties
hereto.
 
3.3           Release.  Each Party hereby waives, releases and discharges the
others and their officers, owners, directors, employees and agents against any
and all causes of action, claims, rights, or any other demands or other
obligations whatsoever, whether known or unknown, direct or indirect, liquidated
or un-liquidated, or special, incidental, consequential, exemplary or multiple,
that such Party now has or hereafter shall or may have against the other arising
under or in respect of the Service Agreements, whether arising on, prior to or
after the Termination Date.
 
- 1 -

--------------------------------------------------------------------------------


3.4           Survival.  The Parties hereby agree that their obligations
pertaining to confidentiality and indemnification contained in the Service
Agreements shall survive the termination of the Service Agreements and remain in
full force and effect thereafter.
 
4.          Termination Fees. In connection with the termination of the Service
Agreements as contemplated by this Agreement, Winland Online Shipping Holdings
Corporation shall receive a fee of RMB1,000,000.
 
5.          Miscellaneous
 
5.1           Governing Law.  The validity, construction and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
People’s Republic of China.
 
5.2           Severability.  If any provision of this Agreement shall be held to
be illegal, invalid or unenforceable, each Party agrees that such provision
shall be enforced to the maximum extent permissible so as to effect the intent
of the Parties, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. If necessary to effect the intent of the parties, the Parties shall
negotiate in good faith to amend this Agreement to replace the unenforceable
language with enforceable language that reflects such intent as closely as
possible.
 
5.3           Binding on Successors.  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the Parties.
 
5.4           Execution in Counterparts.  This Agreement may be executed in any
number of counterparts each of which shall be deemed an original for all
purposes, and all counterparts shall together constitute one and the same
instrument.
 
5.5           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties hereto and supersedes any oral or written representation,
understandings, proposals or communications heretofore entered into by or on
account of the Parties with respect to the subject matter hereof.  This
Agreement may not be changed, modified or amended except in a writing signed by
each of the Parties hereto.
 
** Signature page follows **
 
- 2 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representative to execute this Termination of Services Agreement as of the date
first set forth above.
 


[signatures.jpg]
 

 
Signature Page to Termination of Services Agreement

--------------------------------------------------------------------------------


 
Schedule I
 
1. Exclusive Technology Consultation Service Agreement, dated March 31, 2008, by
and among Beijing Huate Xingye Keji Co. Ltd. and Winland International


2. Exclusive Technology Consultation Service Agreement, dated March 31, 2008, by
and among Beijing Huate Xingye Keji Co. Ltd. and Winland Logistics


3. Exclusive Technology Consultation Service Agreement, dated March 31, 2008, by
and among Beijing Huate Xingye Keji Co. Ltd. and Shipping Online


4. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
among Wallis Development Limited, Dalian Winland International Shipping Agency
Co., Ltd. and Dalian Winland Group Co., Ltd.


5. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
among Wallis Development Limited, Dalian Winland International Shipping Agency
Co., Ltd. and Dalian Weihang Logistic Agent Co., Ltd.


6. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
among Wallis Development Limited, Dalian Winland International Shipping Agency
Co., Ltd. and Dalian Winland Shipping Co., Ltd.


7. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
between Wallis Development Limited, Dalian Winland International Logistics Co.,
Ltd. and Dalian Winland Group Co., Ltd.


8. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
between Wallis Development Limited, Dalian Winland International Logistics Co.,
Ltd. and Dalian Winland Shipping Co., Ltd.


9. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
between Wallis Development Limited, Dalian Winland International Logistics Co.,
Ltd. and Dalian Winland International Shipping Agency Co., Ltd.


10. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
among Wallis Development Limited, Dalian Shipping Online Network Co., Ltd. and
Li Honglin


11. Exclusive Equity Interest Purchase Agreement, dated March 31, 2008, by and
among Wallis Development Limited, Dalian Shipping Online Network Co., Ltd. and
Xue Ying


12. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Dalian Winland Group Co.


13. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Dalian Winland Shipping Co., Ltd.


14. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Dalian Weihang Logistic Agent Co., Ltd.


15. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Dalian Winland International Logistics
Co., Ltd.


16. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Dalian Winland Group Co.


- 4 -

--------------------------------------------------------------------------------


 
17. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Winland Shipping Co., Ltd.


18. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Li Honglin


19. Equity Interest Pledge Agreement, dated March 31, 2008, by and between
Beijing Huate Xingye Keji Co. Ltd. and Xue Ying


20. Powers of Attorney, dated March 31, 2008, executed by Dalian Winland Group
Co., Ltd., Dalian Winland Shipping Co., Ltd. and Dalian Weihang Logistic Agent
Co., Ltd. in favor of Beijing Huate Xingye Keji Co. Ltd. For Dalian Winland
International Shipping Agency Co., Ltd.


21. Powers of Attorney, dated March 31, 2008, executed by Dalian Winland Group
Co., Ltd., Dalian Winland Shipping Co., Ltd. and Dalian Winland International
Shipping Agency Co., Ltd. in favor of Beijing Huate Xingye Keji Co. Ltd. for
Dalian Winland International Logistics Co., Ltd.


22. Powers of Attorney, dated March 31, 2008, executed by Li Honglin and Xue
Ying in favor of Beijing Huate Xingye Keji Co. Ltd. and Dalian Shipping Online
Network Co., Ltd.
 
 
- 5 -

--------------------------------------------------------------------------------

